375 F.2d 768
Herman L. HAMSLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 23660.
United States Court of Appeals Fifth Circuit.
April 14, 1967.

Wilbur D. Owens, Jr., Denmark Groover, Jr., Bloch, Hall, Groover & Hawkins, Macon, Ga., for appellant.
Arnold C. Young, Asst. U. S. Atty., Walker P. Johnson, Jr., Asst. U. S. Atty., Floyd M. Buford, U. S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
This appeal raises only the question of the sufficiency of the evidence to support a conviction of appellant of a conspiracy to violate the liquor laws. We conclude that the evidence amply warrants the submission of the case on the conspiracy charge to the jury, notwithstanding the verdict of the jury acquitting the appellant of substantive charges.


2
The judgment is affirmed.